Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
IDS received 11/29/2021 has been entered.

Oath/Declaration
Declaration file 11/29/2021 is considered.

Election
Applicant’s election without traverse of Group II in the reply filed on 7/5/2021 is acknowledged. 
Claims 7-9 and 23-24 are under examination. 
Priority
This application is a CON of 14/896,142 (filed 12/4/2015) PAT 10041037 which is a 371 of PCT/US2014/041598 (filed 6/9/2014) has PRO 61/833,467 (filed 6/11/2013).

The following is an examiner’s statement of reasons for allowance: The closest prior arts (Sun and Choi) teach a method of culturing cells without teaching/suggesting culturing ECM obtained from a population of isolated small mobile stem cells and identifying a tubule produced in the culture, and it is not obvious to culturing ECM obtained from a population of isolated small mobile stem cells and identifying a tubule produced in the culture because none of the references (including Lee and Zuba-Surma) provide motivation to obtain a tubule from culturing isolated small mobile stem cells under claimed conditions (such as heat inactivated fetal bovine serum) with anticipated success. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Status
	Claims 7-9 and 23-24 are allowed.
	
Conclusion
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653